Citation Nr: 1604660	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for jungle rot, claimed as foot fungus. 

3.  Entitlement to service connection for pseudofolliculitis barbae. 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, to include service in the Republic of Vietnam.  He also had additional reported service in the Army Reserve from 1972 to 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The case was previously before the Board in October 2014 when it was remanded for further development.

The issues of entitlement to service connection for hypertension, jungle rot, claimed as foot fungus, pseudofolliculitis barbae, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral hearing loss is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in a letter dated in January 2009 prior to rating decision on appeal.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, and available VA medical records.  The Veteran was afforded VA medical examinations regarding hearing loss.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran indicated in his claim that he has had hearing loss since March 1970.

Service treatment records do not reveal any complaint, diagnosis or treatment for hearing loss.  Upon examination at entrance to active service in June 1969 the Veteran's hearing was examined.  The examination indicates that the test was performed using ASA units.  After conversion to ISO units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
30
15
15
-
10

Upon examination at separation from service in June 1971 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

At a quadrennial examination dated in July 1975 the Veteran's hearing was reported as within normal limits.  In addition, on the Report of Medical History, the Veteran did not report any hearing loss.  

The Veteran reported that his military occupational specialty was quarter master and that he worked in the motor pool while stationed in the Republic of Vietnam.  However, service personnel records reveal that the Veteran served as a field radio repairman while stationed in Vietnam.  

In October 2009 the Veteran was afforded a VA medical examination in conjunction with this claim.  He reported noise exposure in service of artillery fire, rifle shots, helicopters, and trucks.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
45
LEFT
10
20
20
40
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The Veteran was diagnosed with mild 3000 to 4000 Hz sensorineural hearing loss in the right ear and mild to moderate 3000 to 4000 Hz sensorineural hearing loss in the left ear. 

The examiner rendered the opinion that hearing loss was less likely than not related to military service due to normal hearing at discharge from service.

The Veteran was afforded another VA medical examination in conjunction with the claim in January 2015.  After physical examination that again revealed a hearing loss disability for VA purposes, the examiner rendered the opinion that hearing loss was less likely as not caused by or a result of military service.  The rationale provided was that there was excellent hearing in both ears at all frequencies at separation with no decrease compared to induction.  

Entitlement to service connection for hearing loss is not warranted.  The Veteran has contended that he has had hearing loss since March 1970 during his period of service in the Republic of Vietnam.  However, there is no complaint of record of hearing loss until his claim, received in December 2008.  The Veteran's statement about his service is not consistent with his service personnel records regarding his duties in the Republic of Vietnam.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss disability.  After conversion from ASA to ISO units the Veteran's entrance examination audiology results reveal some hearing loss; however, not a hearing loss disability for VA purposes.  Upon examination at separation from service, the Veteran's audiology results do not reveal hearing loss.  As such, the Veteran's report of onset of hearing loss is not supported by the contemporaneous clinical records.  The opinion rendered in the October 2009 VA examination was found to be insufficient in an October 2014 Board decision because it relied solely upon a lack of hearing loss at separation from service.  However, the audiology testing did reveal a hearing loss disability for VA purposes.  Testing again demonstrated a hearing loss disability for VA purposes in January 2015.  In January 2015, after physical examination, the VA examiner rendered the opinion that the Veteran's hearing loss disability was not related to his active service because the Veteran had "[e]xcellent hearing in both ears at all frequencies" at separation, with no decrease when compared to testing at entrance to active service.  There is no competent evidence in support of a nexus.  As the preponderance of the evidence is against a finding that the Veteran has hearing loss related to his active service or that manifested to a compensable degree within one year of separation from service, service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for jungle rot, claimed as foot fungus, and pseudofolliculitis barbae.  Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA skin examination in January 2015.  The examiner noted that the Veteran has been diagnosed with tinea pedis and pseudofolliculitis.  The Veteran reported that he developed "jungle rot" while in Vietnam.  He denied any treatment for this skin condition at that time but stated that at the time of the examination he soaked his feet twice a day.  He stated that his feels his feet are clean and dry but that his toenails were not affected.  He denied treatment at the time of the examination.  He also reported that he developed shaving bumps while in Vietnam.  He denied treatment and indicated that he was never placed on a profile.  Upon physical examination the Veteran was noted to not have any of the specific skin conditions listed.  The examiner noted that the nails of both feet were thick and mildly discolored.  There was mild scaling along the border of the soles of both feet.  The examiner further reported three small papules on the anterior neck.  The face was clean shaven without residuals of previous eruptions.  The examiner could not find any documentation of skin conditions in the claims file and rendered the opinion that the Veteran's skin conditions were less likely as not related to the Veteran's active service.  

In October 2014 the Board identified that the Veteran was found to have callous formations on the right heel in August 1970 and that the Veteran was capable of observing skin abnormalities.  Upon examination in January 2015 the Veteran was noted to have diagnoses of skin disabilities.  Thereafter, the examiner noted that the Veteran did not have any of the specific skin conditions listed.  However, the examiner continued to identify scaling on the border of the soles of the feet and small papules on the anterior neck.  It remains unclear whether the identified symptoms are a manifestation of a skin disability related to the Veteran's active service.  In addition, the examiner did not discuss the identified, in service, callous formation.  Lastly, no rationale was provided for the examiner's opinion other than no records identified, even though the prior Board remand indicated that the Veteran is competent to report his symptoms.  Thus, the claims for skin disabilities must be remanded for the Veteran to be afforded another VA medical examination.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran seeks entitlement to service connection for hypertension.  Service treatment records do not reveal any complaint, diagnosis, or treatment for hypertension.  Upon examination at separation from service in Jun 1971 the Veteran was noted to have a blood pressure of about 156/86.  However, the Veteran was not diagnosed with hypertension.

After separation from active service, the Veteran was indicated to have questionable hypertension in July 1981.  Thereafter, in August 1981 the Veteran was noted to have a blood pressure of 130/80 and was not diagnosed with hypertension.

Pursuant to the October 2014 Board remand the Veteran was afforded a VA medical examination in January 2015.  The examiner reported that the Veteran was diagnosed with essential hypertension in the late 1990s and the Veteran was not certain about the exact date.  The examiner could find no clear evidence of hypertension until the late 1990s.  The Veteran's entrance exam showed normal blood pressure readings.  His exit physical in 1971 showed what appeared to be a mild systolic blood pressure elevation of 156/86 mmHg, but the reading was not clearly visible on the copy in the claims file.  The examiner found no other readings to suggest sustained hypertension.  The examiner noted that one blood pressure reading is not sufficient to make the diagnosis of hypertension.  The Veteran's 1975 Reserves exam also showed a reading of 156/86 mmHg, but again there was no evidence of repeat blood pressure checks such as a 3 day blood pressure check.  The Veteran was not diagnosed with hypertension until the late 1990s and was begun on medication at that time.  It was the examiner's medical opinion that the Veteran did not have diagnosed essential hypertension while on active duty or within one year of discharge.  It was less likely than not the Veteran had essential hypertension while on active duty of within one year of discharge.  The mild elevations noted on his discharge and Reserve exams does not meet VA criteria for hypertension (sustained diastolic readings >90 and/or sustained systolic readings >160 mmHg).  

The opinion is inadequate as it does not contemplate whether the Veteran's current hypertension may be related to or permanently aggravated by his active service.  Rather the opinion solely addresses whether the Veteran's hypertension was manifest in service.  Thus, the Veteran must be afforded another VA medical examination with regard to the etiology of his hypertension.  Id.

The Veteran seeks entitlement to service connection for tinnitus.  Upon VA examination in October 2009 the Veteran reported bilateral, recurrent tinnitus that is approximately once a week lasting a couple of minutes.  He indicated that onset of tinnitus was approximately 10 years prior to the examination.  After physical examination the examiner opined that tinnitus was less likely than not related to active service due to normal hearing at discharge from service.  

Thereafter, in October 2014 the Board remanded the Veteran's claim for the Veteran to be afforded a VA medical examination finding the October 2009 opinion to be inadequate due to a reliance on a lack of hearing loss at discharge from service.

In January 2015 the Veteran was afforded a VA medical examination pursuant to the Board's remand.  At the examination the Veteran denied tinnitus.  No further discussion, including any discussion of the October 2009 report of tinnitus, was provided.  As the Veteran has reported tinnitus during the period on appeal, the examination is inadequate and the Veteran must be afforded another VA medical regarding the etiology of any tinnitus found during the period on appeal.  Id.

The Veteran receives continued treatment from VA.  The most recent VA treatment records associated with the claims file are dated in November 2014.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since November 2014.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since November 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to furnish an opinion with respect to the following questions:

a)  The examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service, to include his in-service exposure to herbicides.  The examiner should specifically address the blood pressure readings noted in the June 1971 service discharge examination and July 1975 Reserves Quadrennial examination.

b)  Did hypertension manifest within one year of the Veteran's service separation in July 1971?  If so, describe the manifestations.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed jungle rot and pseudofolliculitis barbae.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses associated with the claimed jungle rot and/or pseudofolliculitis barbae.  The examiner should identify all such disorders that have been present at any time since December 2008.

b)  For the claimed jungle rot and/or pseudofolliculitis barbae, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically consider the Veteran's contention that his jungle rot is the result of the hot jungle environment in Vietnam and that the pseudofolliculitis barbae is the result of the military grooming standards requiring shaving.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  Following the receipt of any additional records, schedule the Veteran for an appropriate VA medical examination regarding the etiology of his tinnitus.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file and examination of the Veteran the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's tinnitus, at any point during the period on appeal, is related to his in-service acoustic trauma.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


